              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
PACE-O-MATIC, INC.,                         :    Civil No. 1:20-CV-00292
                                            :
             Plaintiff,                     :
                                            :
             v.                             :
                                            :
ECKERT, SEAMANS CHERIN &                    :
MELLOTT, LLC.,                              :
                                            :
             Defendant.                     :     Judge Jennifer P. Wilson
                          CASE MANAGEMENT ORDER
      Counsel participated in a telephonic case management conference with the

court on the 8th day of April, 2020, at which time, agreements were reached by the

parties in consultation with the court after review of the parties’ joint case

management plan. The following summary of dates and deadlines is provided for

convenience, but counsel shall review the entirety of this order.

                          Summary of Dates and Deadlines
       Joinder of additional parties:                   July 1, 2020
       Amended pleadings:                               July 1, 2020
       Status conference:                               September 23, 2020
       Fact discovery:                                  October 30, 2020
       Dispositive motions and supporting briefs:       November 30, 2020
       Plaintiff’s expert reports:                      November 30, 2020
       Defendant’s expert reports:                      January 1, 2021
       Supplemental and rebuttal expert reports:        January 15, 2021
       Expert discovery:                                February 12, 2021
       Motions in limine and supporting briefs:         March 10, 2021
       Pretrial memoranda:                              April 7, 2021
       Proposed voir dire and jury instructions:        April 7, 2021
       Final pretrial conference:                       April 21, 2021
       Trial:                                           May 3, 2021

                                           1
IT IS ORDERED THAT:

1.      Joinder of Additional Parties and Amended Pleadings. All additional

parties shall be joined by July 1, 2020. Amended pleadings are due by July 1,

2020.

2.      Trial List. The above case is hereby placed on the May, 2021 trial list. Jury

selection for trials on this list will commence at 9:30 a.m. on May 3, 2021, in

Courtroom No. 4, Eighth Floor, Federal Building, Third and Walnut Streets,

Harrisburg, Pennsylvania. Counsel are attached for trial. Trials will commence

immediately following the completion of jury selections. Counsel should note that

criminal matters take priority over and may delay the beginning of the civil trial

list.

3.      Status Conference. A status conference will be conducted via telephone by

the court on September 23, 2020 at 10:30 a.m. Counsel for Plaintiff shall initiate

the telephone conference and have all parties on the line prior to calling chambers

at (717) 221-3970. The purpose of this conference will be to discuss any

outstanding discovery issues, settlement options, and any other issues.

Participation in this conference by counsel and by self-represented parties is

mandatory. Any counsel of record may participate in this conference call.




                                          2
4.      Fact Discovery. Fact discovery shall be completed by October 30, 2020.

All requests for extensions of this deadline shall be made at least fourteen days

before the expiration of the discovery period.

5.      Expert Reports and Expert Discovery. Plaintiff’s expert reports are due

on November 30, 2020. Defendant’s expert reports are due on January 1, 2021.

Supplemental and rebuttal expert reports are due on January 15, 2021. Expert

discovery shall be completed by February 12, 2021.

6.      Dispositive Motions. Dispositive motions and supporting briefs shall be

filed by November 30, 2020. Briefing on dispositive motions shall comply with

Local Rules 7.4, 7.5, 7.6, 7.7, 7.8, and 56.1, except that briefs in support of any

dispositive motions shall be filed by the above date.

7.      Motions in Limine. Motions in limine and supporting briefs shall be filed

by March 10, 2021.

8.      Pretrial Memoranda, Voir Dire, and Jury Instructions. Pretrial

memoranda, proposed voir dire questions, the joint voir dire fact statement, and

proposed jury instructions shall be filed by April 7, 2021. No later than seven

days before this date, counsel shall hold a conference as indicated in Local Rule

16.3.




                                           3
9.    Final Pretrial Conference. A final pretrial conference will be held on

April 21, 2021 at 2:00 p.m., in chambers on the Eighth Floor of the Federal

Building, Third and Walnut Streets, Harrisburg, Pennsylvania.



                                     s/Jennifer P. Wilson
                                     JENNIFER P. WILSON
                                     United States District Court Judge
                                     Middle District of Pennsylvania




                                        4
